                          U NITED STA TES D ISTRICT C O U RT
                          SO UTH ERN DISTR ICT O F FLO R IDA
                                  M IA M I D IVISIO N

                               CA SE NO .1:18-CV -20809-JLK

DENNIS A.LALONDE,

       Plaintiff,



ROYAL CARRIBEAN CRUISES,LTD.,
a Liberian corporation,

       Defendant.


      ORDER GR ANTING DEFENDANT'S M OTION TO DISM ISS CO UNT 11O F
               PLAIN TIFF'S SEC O N D AM END ED CO M PL AIN T

       TH IS CA U SE com es before the C ourtupon Defendant Royal Caribbean Cruises,Ltd.'s

(ICRCCL'')M otion to DismissCount11ofPlaintiffsSecondAmended Complaint(DE 42),filed
N ovem ber28, 2018.1

   1. BAC K G RO U N D

       Thiscasearisesfrom PlaintiffsinjuryontheFlowRider,an amusementattractionon the
deck oftheRCCL cruiseshipAllureoftheSeas in which an individualfirstlieson theirbelly
andthenstandson akind ofsurfboard on i$athinsheetofwatergtlowingloverasloped surface
(thatlsimulategslthesurfaceofawave''andmovestheindividualacrosstheFlowRider(DE 39,
! 12). Plaintit-fallegesthat,afterhisinstructoron theFlowlkidernegligently 1etgo ofhisright
wrist,heiifellviolentlybackwardsontotheFlowlkiderg,thejwaterjetsgofwhich)thenpropelled
him up into the wash-outzone wherehe violently struck the shortened back wall''(id.! 46),
fracttlringavertebrainhisneck(id.!48).FollowinghissurgeryuponairlifttoahospitalinFort
1Plaintifffiled a Response in Opposition (DE 43)on Decelnberl2, 20l8'
                                                                    ,RCCL filed a Reply (DE 44)
on Decem ber 19,20l8.Accordingly,thismatterisripe fordisposition.
Lauderdale,Plaintiff alleges he continues to sufferfrom pain and lim ited m obility in his neck

andweaknessinhisarms(id.!(49-50).
        CountIof Plaintiffs Seeond Amended Complaintis fornegligence and Count11isfor

strictproductsliability allegingtheFlowlkiderhasadefectivedesign and defectivewarnings(id.
al18,22,27).OnSeptember5,2018,theCourtgranted RCCL'SM otionto DismissCount11of
PlaintiffsFirstAmendedComplaintforstrictproductsliability (DE 19),citingthat(1)Plaintiff
Sifailled)to addresswhatmodifkationswere allegedly madeby (RCCLI,''and (2)dsplaintiffis
unableto show thatLRCCL)sold ormanufactured theproductcontaining thedefed''Lid.
Asthedismissalwaswithoutprejudice,Plaintifffiled hisSecond Amended Complaint(DE 39)
on November7,2018.

       The Second Amended Com plaintaddressesthefirstofthedefectsidentified by the Court

in alleging that RCCL made modifications to the FlowRider product that contributed to

Plaintifpsinjuries'
                  .
              25. Unlikeland-based FlowRiders,Defendant'sFlowRideron the M /S
       A LLU RE O F TH E SEA S has a shortlkw ash-out''zone.Defendant m odified the
       FlowRider by shortening the length of the was-out zone in order to fit the
       FlowRider onto the deck ofits cruise ships.Due to the shorter length,a person
       who fallsispropelled intotheback wallatahigh velocity ...

                     Defendant placed its FlowRiders on its cruise ships with no
       padding orothersafetydevices...
              30. Padding system s and other safety features w ere in use on land-
       based FlowRidersand werereadily availableto Defendantto be incorporated into
       thedesign oftheshipboard FlowRiders.

(DE 39).M oreover,PlaintiffallegesthatRCCL modifiedthewarningsontheFlowlkider,which
also rendered theprodud defective(seeid.at!33-39).However,RCCL arguesthatPlaintiff's
strict products liability claim is still insufficient w here he does not support his allegation that

RCCL was isengaged in the business ofselling''the Flow Rider,as required by Section 402A of
                                                2
the Restatement(Second)ofTorts(DE 42,at4). RCCL arguesthatCount11should now be
dismissedwithprejudicelid at7).
    Il. DISCUSSIO N

            A. LegalStandard on M otionsto Dism iss

       TosurviveaRule 12(b)(6)motion todismiss,acomplaintmustincludedcenough factsto
state aclaim toreliefthatisplausibleon itsface.'' BellAtl.Corp.v,Twombly,550 U.S.544, 570

(2007);Fed.R.Civ.P.12(b)(6). (iA claim has facialplausibility when the plaintiff pleads
factualcontentthatallowsthe courtto draw the reasonable inference thatthe defendantisliable

forthe misconductalleged.'' Ashcrop v.Iqbal,556 U.S.662,663 (2009). As a corollary,
allegations absentsupporting facts are notentitled to this presumption ofveracity. 1d at681.

W hen evaluating am otion to dismiss,the Courtmusttake a1lofthe well-pled factualallegations

astrue.Id at664. However,dtthreadbare recitalsofthe elementsofacause ofaction,supported

by mere conclusory statements,do notsuffice.''1d.at663. The Courtmustdism issa com plaint

thatdoesnotpresentaplausibleclaim dem onstratingentitlem entto relief.

            B. StrictProducts Liability

       Strictproductsliability isrecognized 'daspal'tofthe generalm aritim e law .'' E.RiverS.S.

Corp.v.Transamerica Delaval,lnc.,476 U.S.858,865-66,106 S.Ct.2295 (1986). The
Restatement(Second)of Torts Section 402A definesthe claim of strictproducts liability as
follow s:

       (1)Onewhosellsanyproductinadefectivecondition unreasonablydangerousto
       the userorconsumerorto hisproperty issubjectto liability forphysicalharm
       thereby caused to the ultim ate user or consum er,orto hisproperty, if
               (a)thesellerisengaged in thebusinessofsellingsuch aproduct,and
               (b) it is expected to and does reach the user or consumer without
               substantialchangein thecondition in which itissold.
       (2)Therulestatedin Subsection(1)appliesalthough
             (a)thesellerhasexercised a1lpossiblecarein thepreparation and saleof
              hisproduct,and
              (b)the userorconsumerhasnotboughttheproductfrom orentered into
              any contractualrelation w ith the seller.

Restatement(Second)ofTortsj 402A (Am.Law Inst.1965)(emphasisadded). Therefore,as
courtshave recognized,the plaintiffneed notbe a buyerin privity ofcontractwith the seller.

Pullum v.Cincinnati,Inc.,476 So.2d657,659--60 (F1a.1985).M oreover,itissettled law that
entities upstream from the seller,including manufacturers and entities within the distribution

chain which profitfrom itssale,are liable.See,e.g.,Aubin v.Union Carbide Corp., 177 So.3d

489,510-11 (Fla.2015). By defnition,a strictproductsliability claim appliesto sellersof
products,ratherthanservices.Porterv.Rosenberg,650 So.2d79(F1a.4thDist.Ct.App,1995),
                                                                                  .
Restatement(Second)ofTortsj 402A cmt.a.(Gil-hisSection statesaspecialruleapplicable to
sellersofproducts.'').
          C . Plaintifrs Strict Products Liability Claim D oes N ot Sufficiently A llege that
              R CC L Sold a Product

       RCCL arguesthatPlaintiffdoesnotstate a claim forstrictproductsliability in Countll,

because he doesnotsufficiently allege the essentialelem entthatRCCL sold the FlowRiderafter

m odifyingit. Itisfundamentalthata claim forstrictproductsliability requiresa sellertiengaged

in the business ofselling''the product. Restatement (Second)ofTorts j 402A(1);see also
Samuel Friedland Family Enters. v. Amoroso, 630 So.2d 1067, 1068 (F1a. 1994) ($(
                                                                               The
underlying basis for the doctrine of strict liability is that those tntities within a produd's

distributive chain who profitfrom the sale ordistribution of(the productlto the public
should bearthe financialburdeng.l''). In contrastto a claim of simple negligence,a strict
productsliability claim requiresthiselementregardlessofwhetherRCCL isa co-designerorco-
m anufacturer of the FlowRider by virtue of m odifying it from land-based FlowRiders, as

Plaintiffalleges(DE 39,!7,11,13,18,20,22,23,24,28,37,66,67,68,70,77).Apartfrom a
conclusory allegation by PlaintiffthatRCCL tiplaced the Flow Rider w ith a m odified design onto

theconsumermarketplace''(seeDE 39,! 24),Plaintiffallegesno factsto supportthatRCCL
(thesoledefendantinthisaction)soldorresoldthevesselAllureofthek
                                                              sktu---oritskdcomponent
part''(DE 43,at10),themodified Flow Rider- to anyone,ratherthan selling aservicepackage
toPlaintiffwhich included therightto accessand useprem isesitownsand controls.

       Plaintiffneverthelessarguesthatdûgblased upon EastRiver,Amoroso,and M orris,this
Courtshould denyRCCL'SMotiontoDismissCount11''(DE 43,at17). First,Plaintiffcitesthe
EastRiver Steamshtp case,which explains that (Cthe generalm aritim e law is an amalgam of
traditionalcomm on-law rules,modifications ofthose rules,and newly created rules.'' E.River

S.S.Corp.,476 U.S.at864-65.However,in incorporating thetol4ofstrictproductsliability into

maritim e law,the high courtfirstnoted the historicalubiquity ofthis type ofclaim in federal

maritime law. See id.at865 (stcoul'ts ofAppeals sitting in admiralty ovenvhelmingly have
adoptedconceptsofproductsliability.''). In contrast,thetheory Plaintiffnow askstheCourtto
adopt,thatRCCL modified the FlowRiderthatcaused Plaintiffs injury,butdid notsellthe
FlowRider,ishistorically quitenovel.

       Plaintiff next analogizes to the Am oroso case from the Florida Suprem e Court,w hich

held thata lease of a product,ratherthan a sale ofa product,was sufficientforthistort. See

Amoroso,630 So.2d at 1071. ln thatcase,a plaintiffinjured by a sailboatwith a defective
crossbar was held to state a claim for strict products liability claim against the com pany that

leased him the sailboat,and againstthe hotelthatleased w aterfrontproperty to the sailboatrental

company. f#. However, Plaintiffs assertion (nowhere present in his Second Amended
Complaint)thatC'RCCL isengaged inthebusinessofleasing...the(modified)FlowRidertoits
guests''(id at7)isnotsupportedby any allegationsthatapassengerusing the FlowRiderrents
the FlowRiderasa product(i.e.,contractstopossessthe FlowRideraslessee). Amoroso does
notholdthatamerepassengeron asailboatwho isinjured onthesailboatmayholdthesailboat
ownerliableforstrictproductsliability by virtueofthe owner'sm oditicationstothe sailboat.

       Additionally,Plaintiffcites to M orris v.Royal Caribbean Cruises,Ltd ,Case N o.11-

23206-CIV-GRAHAM ,2012 W L 13013187 (S.D.Fla.Feb.7,2012),which held thata strict
products liability claim against RCCL involving the very same product at issue here, the

Flow Rider,w as properly alleged. M orris,20l2 W L 13013187,at *2. That case relied on a

single case from the Louisiana Suprem eCourt,Straley v.C'
                                                        alogneDrayage (Q.Storage,Inc.,346

S().2d 171(La.1977),inwhichabuildingtenant'semployeewasinjuredbyanelevatorthatthe
building m odified from its original design. See Straley,346 So.2d at          However,the

Louisiana Suprem e Courtdid notdiscuss the com mon 1aw claim of strictproducts liability at

issue here,butratherpremised its decision on dklaouisiana CivilCode articles2315 and 2316,''

id.,the firstofwhich pertaining to generalliability fordamages,and the second pertaining to

negligence.

       ln contrast,RCCL cites three federaland state rulings that a claim for strictproducts

liabilityisnotstatedwhere anamusementpark guestisinjuredon aland-basedamusementpark
attraction. Sells v.Six Flags Over Texas,lnc.,N o.CIV .A .2:86-CV -1574-D , 1997 W L 527320,

at*2 (N.D.Tex.Aug 14 1997);Bobrykv.fincolnAmusements,Inc.,No.CV9505470845,1996
W L 24566,at*4 (Conn.1996);Siciliano v.Capitol(7/y Shows,475 A.2d 19,25 (N.H.1985).
The court in Sells noted that Slplaintiffs have not cited, and the court has not located, any
authority forthe proposition thatSix Flags can be considered a (seller'of itsamusem entpark

rideforthepurposesofliabilityunderj402A.''Sells,1997W L 527320,at*2.
         M oreover,Plaintiff cites no Florida or binding federalmaritime (Eleventh Circuitor
SupremeCourt)casethatexpandsthelaw ofstrictproductsliabilityto encompassanentitythat
m odifiesaproductbutisnotin the businessofselling itoreven renting itoutasaproduct,and

theCotu'tisunaware ofany such precedent.

      III.C O N CLU SIO N

         W ith hisSecond Am ended Complaint,PlaintiffallegesmodificationsRCCL made to the

FlowRiderhe used thatcontributed to his injury,butoffersno supportforhis allegation that
RCCL is engaged in the business of selling the m odified Flow Rider so that it m ay be strictly

liable as a productseller,as distinctfrom its liability undera theory ofsimple negligence,nor

hasPlaintiffoffered asufficientbasisfortheCourtto extend the tortto encompassthefactshere.

Therefore,Defendant's instantM otion to Dismiss Count11 is meritorious. Accordingly,it is

ORDERED, ADJUDGED, and DECREED that RCCL'S M otion to Dism iss Count 11 of

Plaintiffs Second Amended Complaint (DE 42) is hereby GRANTED, and Count 11 of
PlaintiffsSecondAmendedComplaint(DE 39)isherebyDISM ISSED withprejudice.
         DONE and O RDERED in cham bers at the James Lawrence King Federal Justice

Building and United StatesCourthouse,M iami,Florida,this9th day ofJanuary,2019.


                                                                                 <



                                           J M ES LA W     CE K IN G
                                              ITED STA TES DISTR ICT JU
                                           SO U TH ERN DISTRICT OF FLO RID A
cc:      A llCounselofR ecord
